1 Reported in 243 N.W. 385.
In a suit by the guardian of an insane ward against the husband of the ward for support and maintenance, including attorney's fees for the guardian, a motion was made and denied for an order requiring defendant to pay to the guardian certain sums for maintenance and support of the ward pendente lite and for attorney's fees. Plaintiff appeals from the order.
In 1923 Mary Hayek, the ward herein, was adjudged insane. Later she was restored to capacity. June 4, 1931, she was again adjudged insane and ordered committed to the state hospital at St. Peter. Shortly thereafter this guardian acting as the friend of the ward obtained a stay of commitment by executing a bond under the provisions of G. S. 1923 (2 Mason, 1927) § 8964. Thereafter on application of the lunatic the plaintiff was appointed guardian of her person and estate. This action followed.
On the motion before the court, the denial of which is here sought to be reviewed, there were counter affidavits and an answer verified by defendant alleging payments by him for his wife's support and of funds to her attorney which amply justified the trial court's discretion in denying the motion, even if we assume that such a case will lie and that it would have been proper for the trial court to allow the relief sought. As to whether this action will lie under the circumstances herein set forth, the parties hereto have argued at considerable length, but we do not consider a determination of that question necessary or proper for the decision of this appeal.
No abuse of discretion is shown, and the order is affirmed. *Page 379